Citation Nr: 0816791	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-00 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a chronic low back 
disability.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION


The veteran had active service in the United States Marine 
Corps from July 1980 to July 2000.  
This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

The veteran was afforded a Videoconference Hearing before the 
undersigned Veterans Law Judge in April 2008.  A transcript 
is associated with the claims folder.  


FINDINGS OF FACT

The veteran was evaluated and treated for low back pain and a 
low back strain during service and has a current diagnosis of 
a chronic low back disability; however, his separation 
examination was negative for any pertinent abnormal findings, 
there is no post-service medical or X-ray evidence of a low 
back disability, including arthritis of the lumbar spine, 
until several years after service, and the only competent 
nexus opinion of record weighs against the contended causal 
relationship between a current low back disability and any 
finding recorded during service or any incident of active 
duty.  


CONCLUSION OF LAW

A chronic low back disability was not incurred in or 
aggravated by active service, nor may arthritis of the lumbar 
spine be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  The veteran in this case received 
notification in August 2003 and then again in February 2006, 
with the earliest of these letters occurring prior to the 
rating which is the subject of this appeal.  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In August 2003 and February 2006 letters, the veteran 
was notified of the information and evidence needed to 
substantiate and complete his claim.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish the 
disability rating and effective date of award should his 
claim be granted; however, such notice was after the RO's 
initial denial.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  To the extent that the deficiency with 
regard to the Dingess requirements raises a presumption of 
prejudice, such defect would not have operated to alter the 
outcome in the instant case where the preponderance of the 
evidence is against service connection.  That is, the timing 
defect did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice and thus, 
the presumption of prejudice is rebutted).  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all relevant medical records identified by the 
veteran.  The service medical records are included in the 
file, and a recent medical opinion was rendered following a 
comprehensive VA examination which addressed the etiology of 
the claimed disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
There is no further duty to assist the veteran in the 
development of his claim.  
  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With a chronic disease 
shown as such in service, so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support a claim of service connection.  Id.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disorders, including arthritis, will be 
service-connected if evidence shows onset to a compensable 
degree within a year of service separation.  See 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis

The veteran contends that he sustained a low back injury 
while on active duty in the U.S. Marine Corps, the residuals 
of which still affect him today. 

A review of the service medical records indicates treatment 
for low back complaints, and there is a November 1996 entry 
which references a need for chiropractic treatment.  Episodes 
of back trouble occurred prior to this as well, with a March 
1990 service clinical note diagnosing an episode of low back 
strain.  The veteran's retirement physical examination did 
not show any abnormal back findings.  After the veteran's 
retirement from active duty, there is no indication of 
osteoarthritis or degenerative joint disease within a year of 
service separation.  

Since separation from active duty in 2000, the veteran has 
shown that he has a current low back disability.  
Specifically, a private medical record dated in February 2006 
diagnosed dextroscoliosis with mild degenerative changes, 
confirmed by radiographic imaging.  Given that there is a 
current disability and abnormal in-service back findings, the 
RO scheduled the veteran for a comprehensive orthopedic 
examination to evaluate the etiology of any potential 
disability in accordance with jurisprudential precedent.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The examination was afforded in August 2007, and in the 
associated report, the veteran's degenerative changes of the 
lumbar spine were confirmed.  The examiner noted, however, 
that the veteran's degenerative changes first appeared in 
2006, and opined that the veteran's low back disability, 
manifested by pain, was in her opinion "less likely as not 
(less than 50 % probability) caused by or a result of 
previous military service."  The examiner noted that the 
veteran did perform heavy lifting in service; however, as 
only mild degenerative changes were noted in the most recent 
X-ray, it was more likely that the disability was a natural 
result of the aging process rather than the result of in-
service trauma.  (Emphasis added.)  The examiner stated that 
if veteran's in-service history of lifting heavy objects were 
the cause of the disability, there would be more extensive 
degeneration noted.  

The August 2007 VA medical opinion was based on a review of 
the claims file and supported by a well reasoned rationale 
with citation to the clinical record.  As a result, it is a 
highly probative opinion which weighs against the veteran's 
assertion of a relationship to service.  As there is no 
competent medical opinion of record to refute it, the Board 
must conclude that the evidence is against a nexus between a 
current back disability and service.  Thus, the veteran's 
claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim. 38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a low back disability 
is denied.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


